DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 further limits the claimed invention by adding further structural limitations to the environment in which the centering cone is used in and not the centering cone itself.  The examiner suggest if applicant’s intent is for the clamping device to be considered part of the claimed invention to amend the claims to a system claim to include both the centering cone and the clamping device.  Otherwise, the examiner has taken the position that any relevant prior art that meets the structural limitations of the centering cone is capable of performing the function.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the height of the largest internal diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the height of the smallest internal diameter” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. US 2630343.

    PNG
    media_image1.png
    187
    386
    media_image1.png
    Greyscale

Jones discloses a sealing device (10) capable of being used as a centering cone for use in a clamping device have a receptacle and a clamping element, wherein the 
As for claim 15, Jones discloses wherein the cone section (12) is relatively more rigid than the spring section (col. 2, lines 29-40).  The cone section has a “substantial radial thickness” (col. 2, lines 29-30).
As for claim 16, Jones discloses wherein the spring section (14) is elastically deformed when applying the radial positioning force to the cone section (col. 4, lines 72-75 and col. 5, lines 1-2).
As for claim 17, Jones discloses wherein the cone section and the spring section together have an approximately U-shaped or V-shaped cross-section; the cone section comprises an inner leg of the U or V-shape in a radial direction from the cone axis; and the spring section comprises an outer leg of the U or V shape in the radial direction from the cone axis.
As for claim 19, Jones discloses wherein a free end of the inner leg of the U or V shape is capable of being bounded by a sliding surface of a receptacle when the cone section and the spring section are in the operating position within the receptacle, the sliding surface extending perpendicular to the cone axis; and a free end of the outer leg of the U or V shape is capable of being bounded in the radial direction from the cone axis by a cylinder surface of the receptacle, the cylinder surface defining a cylindrical shape about the cone axis.
As for claim 20, Jones discloses wherein the cone section (12) has a wall thickness in the radial direction from the cone axis that is greater than a wall thickness of the spring section (13) in the radial direction from the cone axis (see Fig. 1).
As for claim 21, Jones discloses wherein a peak of the U or V shape lies in the axial direction along the cone axis at the height of the largest internal diameter of the cone section (see Fig. 1).
As for claim 22, Jones discloses wherein the cone section (12) and spring section (13, 14) together have approximately a U-shaped cross-section and wherein a peak of the U-shape lies in the axial direction along the cone axis at the height of the smallest internal diameter of the cone section (see Fig. 1).
Claim(s) 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz et al. DE 19961451.

    PNG
    media_image2.png
    655
    635
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    431
    392
    media_image3.png
    Greyscale

Franz discloses a clamping device  for use in clamping an elongated fastening element (9f) in a clamped position, the clamping device including: a receptacle (3f) adapted to receive the elongated fastening element (9f) therein wherein the elongated fastening element is in the clamped position (see Fig. 10 above); a clamping element (11f) associated with the receptacle, the clamping element being adapted to clamp the elongated fastening element to retain the elongated fastening element in the clamped position; a centering cone (21f) including a cone section defining a cone axis, the cone section being ring shaped and including a cone shaped internal surface, and a spring section which is formed with the cone section in one piece and is located radially outwardly from the cone axis relative to the cone section; and wherein the centering cone is received in an operating position within the receptacle with the cone axis substantially the cone axis substantially aligning with a receptacle axis, and wherein in 
As for claim 24, Franz discloses wherein the receptacle is rotationally symmetrical to the receptacle axis (rotary machine spindle, abstract); the centering cone is positioned in the receptacle such that a portion of the cone-shaped internal surface contacts a portion of a conical external surface (7f) of the fastening element when the fastening element is in the clamped position (see Fig. 10); the receptacle includes a radial extension forming a step (27f, Fig. 10) which includes a contact surface extending transverse to the receptacle axis; and the centering cone (21f) when received in the operating position within the receptacle resides in contact with the contact surface (27f).
As for claim 25, Franz discloses in Fig. 10 wherein the radial extension is bounded in a radial direction from the receptacle axis by a wall which resides in contact with an outermost part of the spring section when the centering cone is received in the operating position.
As for claim 26, Franz discloses wherein at least the cone section is capable of being mounted in a floating position relative to the receptacle when the centering cone is received in the operating position.
As for claim 27, Franz discloses wherein a depth of the radial extension in a direction parallel to the receptacle axis is no less than an axial length of the centering cone so that the centering cone received in the operating position resides entirely within a volume of the radial extension (see Fig. 10, 21f fits within 27f).
As for claim 28, Franz discloses wherein the cone section and spring section together have approximately U-shaped or V-shaped cross-section; the cone section comprises an inner leg of the U or V shape in the radial direction from the cone axis; and the spring section an outer leg of the U or V shape in the radial direction from the cone axis.
Allowable Subject Matter
Claims 18 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYRONE V HALL JR/Primary Examiner, Art Unit 3723